Citation Nr: 1828686	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  11-29 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to December 4, 2014, and in excess of 20 percent thereafter, for sciatica of the left lower extremity.  

2.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee, with post-operative residuals.  

3.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the right knee, with post-operative residuals.  


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984 and from November 1985 to November 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and September 2011 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

Sciatica of the left leg was initially assigned a 10 percent rating.  A June 2015 rating decision assigned a 20 rating effective December 4, 2014.  Although an increased rating was granted, the issue remained in appellate status, as the maximum schedular rating had not been assigned for the entire period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In February 2016, the Veteran testified at a Board hearing in Atlanta, Georgia, before a Veterans Law Judge (VLJ) who has since retired.  A transcript of that hearing has been associated with the virtual file and reviewed.  In a January 2018 letter, the Veteran was offered the opportunity to present testimony at a new Board hearing before a different VLJ.  As the Veteran did not respond within 30 days, this opportunity was deemed waived.

This case was previously before the Board in May 2016, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board acknowledges that the May 2016 Remand did not characterize the left leg issue as a claim for an increased initial rating.  However, the Board notes that the notice of the September 2011 rating decision granting service connection for sciatica of the left leg and assigning a 10 percent rating was sent on September 19, 2011, and the notice of disagreement with the assigned rating was received by VA on September 17, 2012, within one year of the date of the notice.  Accordingly, the issue has been recharacterized as one for an initial increased rating for sciatica of the left leg pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  

The issues of increased ratings for the left and right knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and probative evidence is at least in equipoise as to whether sciatica results in moderately severe neuritis of the left lower extremity.  


CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for entitlement to an initial disability rating of 40 percent, but no higher, for sciatica of the left lower extremity have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8620 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

I.  Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson, 12 Vet. App. 119.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

The Veteran contends that he is entitled to an initial rating in excess of 10 percent prior to December 4, 2014, and in excess of 20 percent thereafter, for sciatica of the left lower extremity, evaluated under Diagnostic Code 8620 for neuritis.  

Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. §§ 4.123, 4.124, and 4.124a.  For paralysis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis; 
a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; and a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis, evidenced by the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  

The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note.  

Moderate incomplete paralysis will likely be described by the Veteran and medically graded as significantly disabling and may be demonstrated by combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  See VBA Adj. Manual M21-1, III.iv.4.G.4.c.  

In Miller v. Shulkin, the United States Court of Appeals for Veterans Claims (Court) held that "[a]lthough the note preceding § 4.124a directs the claims adjudicator to award no more than a 20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level."  28 Vet. App. 376, 380 (2017).  

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial rating of 40 percent, but no higher, is warranted for sciatica of the left leg for the entire period on appeal.  

A September 2008 treatment note reflects the Veteran's report of left leg pain of 8/10, and that the left leg is much weaker than the right.  09/09/2009, Medical-Government.  The Veteran sought treatment for weakness of the left leg, but an October 2009 physical examination does not support his contentions of left leg weakness or that his left thigh is smaller than the right thigh.  The clinician noted that reflexes were absent in the Achilles tendon, but found no evidence of muscle atrophy or sensory deficits, and noted that the Veteran ambulates without assistance and without difficulty.  03/16/2011, Medical-Government.  

A December 2014 VA examination reflects the Veteran's report of severe constant pain, moderate paresthesias and/or dysesthesias, and severe numbness.  The examiner assessed sciatica as moderate in severity.  The examiner found reflexes to be absent in the left ankle, sensation to light touch absent in the left lower leg/ankle and foot/toes, but there was normal muscle strength testing with no atrophy.  The examiner noted the Veteran's report of constant use of a cane.  12/04/2014, C&P Exam.  

In February 2016, the Veteran testified that sciatica of the left leg had increased in severity since the December 2014 VA examination.  02/08/2016 Hearing Testimony.  

A March 2016 VA examiner found normal muscle strength, normal reflexes in the left knee and ankle, and decreased sensation in the left lower leg/ankle and left foot/toes.  The examination indicates mild constant pain, severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness.  The examiner assessed sciatica as mild in severity.  03/28/2016, C&P Exam.  

Affording the benefit of the doubt and utilizing the findings most favorable to the Veteran, the Board finds that the competent and probative medical and lay evidence is at least in equipoise as to whether the sciatica symptoms more closely approximate moderately severe neuritis of the left leg, thus warranting a 40 percent rating.  In finding that a higher-still rating is not warranted, the Board notes that the weight of the competent and evidence is against finding muscular atrophy of the left leg.  See 38 C.F.R. § 4.123.  A 60 percent rating based on incomplete paralysis of the sciatic nerve is warranted for severe incomplete paralysis with muscular atrophy.  38 C.F.R. § 4.124a, DC 8520.  In other words, the Board finds that Veteran's left leg symptoms do not more nearly approximate the criteria for a 60 percent rating.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher and/or additional evaluation for sciatica of the left leg based on the evidence.  
See 38 C.F.R. §§ 4.123, 4.124a.  The Board notes that the benefit of the doubt has been applied, where applicable.


ORDER

Throughout the rating period on appeal, an initial disability rating of 40 percent, but no higher, for sciatica of the left lower extremity is granted.  


REMAND

In September 2009, VA received VA Form 21-4142, identifying treatment of the knees by Dr. R.M.B. and Dr. C.V. during the period on appeal.  It does not appear that the private treatment records have been associated with the virtual file and the Board finds that they would be useful in adjudication of this appeal so appropriate efforts to obtain them should be made.  

In March 2016, a VA examiner was unable to state without resorting to mere speculation whether the Veteran's left and right knee disabilities are significantly limited during flare-ups or after repeated use over time due to pain, fatigue, instability, or weakness, but did not provide an adequate explanation as why such an opinion could not be rendered.

In a recent opinion, the United States Court of Appeals for Veterans Claims (Court) held that if an examiner determines that he or she cannot offer an opinion without resorting to speculation, it must be apparent that the inability to do so is due to a limitation of knowledge in the medical community at large, not a deficiency in the record or a limitation of the individual examiner.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  The Board must remand where, such as here, (i) the record is ambiguous as to whether sufficient information was obtained, and (ii) when the Board is unable to determine whether the examiner's inability to offer an opinion is due to a deficiency in the examiner, as opposed to in the knowledge of the medical community more generally.  Id. at 36.  Thus, the examiner should elicit relevant information from the Veteran, including asking him to describe the additional functional loss, if any, he experiences during flare-ups and after repeated use over time, and then estimate the additional functional loss in terms of degrees of range of motion based on all the evidence of record, including the Veteran's lay information.  Id. at 35.

Accordingly, the case is REMANDED for the following actions:

1.  Send a letter to the Veteran requesting that he identify and authorize the release of any outstanding private medical records related to the claim on appeal, including treatment by Dr. R.M.B. and Dr. C.V.  Then take necessary efforts to obtain the records, documenting all efforts, including negative replies if the records are not obtained.  If such records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran and a request to submit any relevant records in his possession.  

2.  After completing directive #1, schedule the Veteran for an examination with an appropriate VA examiner to assess the nature and severity of his bilateral knee disabilities.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Test range of motion and consider pain on both passive and active motion, in both weight-bearing and non-weight-bearing positions, for both the right and left knees, if appropriate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.  The examiner should determine whether the bilateral knee disabilities are manifested by weakened movement, excess fatigability, incoordination, and/or pain after repetitive use over time and/or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use over time and during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  Recent caselaw has held that the lack of opportunity to observe during a flare-up and/or after repeated use over time is an insufficient basis for not estimating the functional effects in terms of degrees of range of motion loss.

c.  The examiner should indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's bilateral knees, if any.  If instability is present, the examiner should state whether such instability is slight, moderate, or severe.

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

3.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


